DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 07/19/2021 in which claims 1, 2, 3, 6, 8 and 21 have been amended
      Claims 1-21 are pending for examination.

Allowable Subject Matter
    Claims 1-21 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “pillar structures extending from a base material, upper
portions of the pillar structures exhibiting a lateral width that is relatively greater than a
lateral width of lower portions of the pillar structures;
forming contact pads adjacent to the access devices; forming access lines laterally adjacent to the lower portions of the pillar structures forming digit line contacts adjacent 
          Regarding claims 2-5, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “forming pillar structures extending from a base material, upper portions of the pillar structures exhibiting a lateral width that is relatively greater than a lateral width of lower portions of the pillar structures; forming an isolation material substantially surrounding the pillar structures; forming access lines laterally adjacent to the lower portions of the pillar structures; recessing the isolation material to form contact openings to a first depth extending below a lowermost surface of the upper portions of the pillar structures; forming digit line contacts within the contact openings; and
forming digit lines above upper surfaces of the pillar structures and the digit
line contacts”, in combination of other limitations thereof as recited in the claim.
          Regarding claim 9, the claims have been found allowable due to their dependency to claim 8 above. 

	Regarding independent claim 10, the prior art does not teach or suggest the claimed invention having “a base material; an access device recessed within the base material; a contact pad adjacent to the access device, wherein the access device comprises an elongated pillar extending from the base material, the elongated pillar having an upper portion that is greater in width than a lower portion thereof; and

          Regarding claims 11-15, the claims have been found allowable due to their dependencies to claim 10 above. 

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “storage node structures and access devices electrically connected to the storage node structures; and elongate semi conductive pillars operably coupled to the storage node structures of the memory cells and the digit lines, and each comprising: storage node contact regions; and a digit line contact region laterally between the storage node contact regions, wherein upper portions of the elongate semi conductive pillars comprise a cross-sectional area that is relatively greater than a cross-sectional area of lower portions thereof”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above. 

	Regarding independent claim 21, the prior art does not teach or suggest the claimed invention having “a digit line contact region; and storage node contact regions laterally flanking the digit line contact region; an upper longitudinal portion; and
a lower longitudinal  portion, the upper longitudinal portion of the at least one
elongate semi conductive pillar having a greater critical dimension in at least one


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MINH D DINH/Examiner, Art Unit 2827       

/HOAI V HO/Primary Examiner, Art Unit 2827